Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
This Office Action is responsive to the applicants’ amendment filed on 11/17/2021.
	Claims 1, 4, 8, 10, 12 and 15 have been amended.  Claims 2-3, 9, 11 and 13-14 have been canceled.  Accordingly, claims 1, 4-8, 10, 12 and 15-18 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing are appreciated.  

Drawings
The drawings were received on 11/17/2021.  These drawings are approved.

Allowable Subject Matter
2.	Applicant's amendments filed on 11/17/2021 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claims 1, 4-8, 10, 12 and 15-18 are allowed over the prior art of record.
3.	The following is an examiner’s statement of reasons for allowance: 
- Regarding claims 1 and 8: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to where the stator elastomer layer is a dyed elastomer material, where the dyed elastomer material is formed of two or more color codes, each 
- Regarding claim 12: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a method for drilling a subterranean well with a drilling motor system including: providing the drilling motor system having: a stator tube being an elongated tubular member with a central stator bore; a stator elastomer layer having an elastomer bore that includes a plurality of stator lobes extending in a helical pattern along an axial length of the central stator bore, where the stator elastomer layer is a dyed elastomer material, and where the dyed elastomer material is formed of two or more color codes, each color5 #8160588.1In Re Application ofU.S. Patent Application No. 16/716,362Victor Carlos Costa de OliveiraResponse to Office ActionDocket No. 0004159.051161code being located along a separate portion of the axial length of the stator elastomer layer, forming a failure detection system; and a rotor located within the elastomer bore, the rotor being an elongated member that includes a plurality of rotor lobes extending in a helical pattern along an axial length of the rotor; and identifying a region of damaged stator elastomer layer with the failure detection system; where identifying the region of damaged stator elastomer layer with the failure detection system includes identifying the region of damaged stator elastomer layer with a dyed elastomer material that forms the stator elastomer layer. 
Thus, the claims 1, 4-8, 10, 12 and 15-18 are allowed because the prior art of record does not teach the advantages of combining the use where the stator elastomer layer is a dyed elastomer material, where the dyed elastomer material is formed of two or more color codes, each color code being located along a separate portion of the axial length of the stator elastomer layer forming a failure detection system operable to identify a region of damaged stator elastomer layer in order to prevent or reduce damage to the other parts of the drilling motor systems and prevent or reduce the risk of complete failure of the drilling motor system.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746